In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated May 28, 2003, which denied his motion, purportedly pursuant to CFLR 5015 (a) (1), to vacate a judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion to vacate the judgment dismissing his complaint because the rec*338ord reveals that the dismissal of the complaint was correctly granted on statute of limitations grounds and was not granted on the plaintiffs default. H. Miller, J.R, Crane, Spolzino and Fisher, JJ., concur.